Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 1 of 17




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                       Judge Raymond P. Moore

   Civil Action No. 18-cv-01765-RM-KMT

   IRENE PRUITT,

              Plaintiff,

   v.

   ALAMOSA COUNTY SHERIFF’S OFFICE,
   ROBERT JACKSON, Alamosa County Sheriff, in his individual capacity,
   JOSHUA HILL, Alamosa County Deputy Sheriff, in his individual capacity,
   JOSHUA BAIER, Alamosa County Deputy Sheriff, in his individual capacity,
   BRANDON HEREDIA, Alamosa County Deputy Sheriff, in his individual capacity,
   PAUL GILLELAND, Alamosa County Deputy Sheriff, in his individual capacity,
   MARTIN MAEZ, Alamosa County Deputy Sheriff, in his individual capacity,
   NICK SMITH, Alamosa County Deputy Sheriff, in his individual capacity, and
   ANGELA LOBATO, Alamosa County Deputy Sheriff, in her individual capacity,

         Defendants.
   ______________________________________________________________________________

                                     ORDER ON
              DEFENDANT HILL’S MOTION FOR SUMMARY JUDGMENT
   ______________________________________________________________________________

              This matter is before the Court on Defendant Hill’s Motion for Summary Judgment (ECF

   No. 78).1 Plaintiff has filed a response and Defendant Hill has filed a reply. The motion is fully

   briefed and ripe for resolution. Upon consideration of the Motion, the applicable parts of the

   court record, and the applicable law, and being otherwise fully advised, the Court finds and

   orders as follows.

         I.       BACKGROUND

              The case arises because Plaintiff went through labor and gave birth in a holding cell in

   November 2016 at the Alamosa County Jail (“Jail”). Plaintiff also alleges that while she was


   1
       Which Defendant Hill corrected by Notice. (ECF No. 87.)
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 2 of 17




   pregnant in her jail cell, she was forced to go through severe opiates withdrawal. This occurred

   due to Defendants’ alleged unconstitutional actions for which Plaintiff brings the following

   claims: (1) deliberate indifference to Plaintiff’s serious withdrawal symptoms that occurred

   while she was pregnant, leading to preterm labor and early delivery; (2) deliberate indifference to

   Plaintiff going into labor and delivering a child; and (3) a Monell claim.2 Only the first and

   second claims are against Defendant Hill. Construing the evidence in a light most favorable to

   Plaintiff, this is what occurred.3

            Friday, November 4, 2016.

            In the early morning hours of Friday, November 4, 2016, Plaintiff was arrested for

   unlawful possession of a controlled substance. At the time of her arrest, Plaintiff was about eight

   (8) months pregnant and a daily heroin user. She believed her due date was sometime between

   December 2016 and January 2017.

            After Plaintiff’s arrest, the Alamosa Police Department officers brought her to the San

   Luis Valley Regional Medical Center (“Medical Center”) for a medical evaluation. Plaintiff

   advised the Medical Center that she was pregnant and using heroin but had no complaints of

   problems with her pregnancy. The medical staff at the Medical Center found nothing to suggest

   any problems with Plaintiff’s pregnancy; therefore, Plaintiff was medically cleared to be booked

   into the Jail and provided with “After Care Instructions.” The After Care Instructions had generic

   instructions about what not to do during a pregnancy, e.g., stop any smoking, avoid alcohol and

   drugs, and keep hydrated. The After Care Instructions also stated for Plaintiff to get help right




   2
     Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978).
   3
     The Court finds that on many occasions Plaintiff misstated or misrepresented the evidence. For example, Plaintiff
   stated that Defendant Hill interacted with Plaintiff on multiple times during his 11/4-11/5 and 11/5-11/6 shift relying
   on Defendant Hill’s testimony regarding his interactions with her on his 11/3-11/4 shift. (ECF No. 110, ¶¶55-56.)

                                                              2
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 3 of 17




   away if she experienced pain, cramping, vaginal bleeding, nausea/vomiting,

   dizziness/lightheadedness, or passing out.4

            The Alamosa Police Department officers then brought Plaintiff to Jail where she was

   booked that morning, November 4, at about 2:05 a.m. During the time Plaintiff was in Jail, she

   interacted with various Defendants. Plaintiff recalls interacting with or seeing Defendants Hill,

   Maez, Lobato, and Smith. At issue here is Defendant Hill.

            Defendant Hill was a deputy at the Jail and worked the graveyard shift during the

   relevant time in November 2016: from 5:00 p.m. until 5:00 a.m. on 11/3-11/4 (Thursday night

   into Friday morning), 11/4-11/5 (Friday night into Saturday morning), and 11/5-11/6 (Saturday

   night into Sunday morning). There is no dispute that Defendant Hill was on duty when Plaintiff

   was booked. The dispute lies in where Defendant Hill was on duty: was he in the Jail’s control

   room or the booking office? Defendant Hill contends it was the former while Plaintiff contends it

   was the latter. The Booking Report shows no involvement by Defendant Hill; instead the

   deputies involved were Defendants Maez and Heredia.5 And, Defendant Hill’s contemporaneous

   incident report states he was working in the control room. Regardless, there is evidence that

   Defendant Hill was in the booking area at unknown time(s) during the early morning of 11/4.

            While Defendant Hill did not book Plaintiff in, he did place her in the holding cell.

   During his early morning shift, he went into the cell frequently because he saw Plaintiff was

   crying and hitting her head on the cell’s walls. At some point in time, Defendant Hill escorted

   Plaintiff to the restroom where she washed her face, put on a “paper suit,”6 and got a cup of

   water. Defendant Hill returned to the control room, observed Plaintiff acting erratically, and


   4
     ECF No. 81-2, p. 1.
   5
     ECF No. 81; No. 79-5, p. 165.
   6
     A paper suit is a form of clothing provided to inmates who have hurt themselves or are at risk for hurting
   themselves. (ECF No. 79-7, 52:14-25.)

                                                             3
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 4 of 17




   instructed Defendant Heredia to start an observation log.7 Defendant Hill also called Mental

   Health and put Plaintiff on a suicide watch.8 And, at some point on November 4, someone from

   Behavioral Health came to see Plaintiff to talk about her mental health and to see if she was

   suicidal.9

            At about noon on November 4, Defendant Lobato, another duty, took Plaintiff to see

   Nurse Bleakney who worked at the Jail. Plaintiff advised Nurse Bleakney that she was pregnant

   and using heroin. Nurse Bleakney completed an inmate medical evaluation (a plan of care) and

   made findings which stated Plaintiff was at risk for preterm labor due to withdrawal.10 At some

   point that day, Defendant Lobato took Plaintiff to have a shower.11 And, later that day, Nurse

   Bleakney stopped by Plaintiff’s holding cell and checked on her.12 What was said, and Plaintiff’s

   state of health, is disputed. According to Plaintiff, she was going through withdrawal, told Nurse

   Bleakney that she did not feel well, and Nurse Bleakney said that “things will get better, that’s

   what happens when you do drugs.”13 According to Nurse Bleakney, Plaintiff was crying at that

   time and she (Nurse Bleakney) would not have said that to anyone who uses drugs.14 Regardless,

   Nurse Bleakney observed no signs of withdrawal while she was there that day,15 e.g., until she

   left sometime about 5:00-6:00 p.m. on November 4.16



   7
     No log was ever started but the Court finds that is immaterial here.
   8
     No suicide watch log was ever started and the “pass-on” notes from one shift to the next contained no entry that
   Plaintiff was on suicide watch. Again, the Court finds that is immaterial here. As Plaintiff testified, she was not
   suicidal. (ECF No. 79-1, 135:6-12.)
   9
     Plaintiff was apparently not responsive to the Behavioral Health worker, so he left.
   10
      ECF No. 81-5; No. 81-6.
   11
      ECF No. 242:18-245:12
   12
      Nurse Bleakney generally worked at the Jail from 8:00 a.m. to 9:00 a.m. until 5:00 p.m. to 6:00 p.m. on Mondays,
   Tuesdays, Wednesdays, and Fridays. (SUMF ¶25.) She is uncertain about what time this occurred. (ECF No. 98-6,
   131:14-25.)
   13
      ECF No. 98-6, 114:20-115:19; No. 79-1, 202:1-7.
   14
      Id.; Bleakney Aff., ECF No. 98-5, ¶60.
   15
      ECF No. 98-6, 131:20-132:9.
   16
      Plaintiff concedes as much because she states she began exhibiting signs of distress after Nurse Bleakney left the
   Jail. (ECF No. 98, p. 3.)

                                                             4
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 5 of 17




           Also at some point that day, Nurse Bleakney went to the booking area and told a

   “group”17, 18 of deputies that if Plaintiff said anything about going into labor or was in distress,

   they needed to call 911. She then relied on this “group” to relay it to the other deputies.

           Defendant Hill’s shift ran from 5:00 p.m. until 5:00 a.m. on November 4-5. There is no

   evidence of what contact, if any, Defendant Hill had with Plaintiff during his evening shift from

   5:00 p.m.-11:59 p.m. on November 4. Nonetheless, Defendant Hill worked in the booking area

   during his shift and could hear Plaintiff crying loudly and hysterically. And, he closed the door to

   the booking area, but was still able to hear her.19

           Saturday, November 5, 2016.

           There is no evidence of any interactions between Plaintiff and Defendant Hill during his

   early morning shift on November 5. But, as stated, Defendant Hill worked in the booking area

   and could hear Plaintiff crying loudly and hysterically, even with the door closed.20

           On the evening of November 5, Plaintiff thought she was going into labor. She called out

   “I think I need to go to the hospital, something is wrong” or similar words on many occasions.21

   Plaintiff recalls no interactions with Defendant Hill that day.22 Defendant Hill again worked in

   the booking area during his graveyard shift, recalls Plaintiff was crying loudly and hysterically,23

   which he could hear even with the door closed.24




   17
      ECF No. 98-6, 16:2-10.
   18
      Nurse Bleakney’s Affidavit referred to the group as “jail staff.” (ECF No. 98-5,¶¶51, 54.) As shown by the work
   schedule for November 4, who could potentially have been present depended on when she spoke with the staff.
   (ECF No. 98-4, copy attached.)
   19
      ECF No. 110, ¶¶52-53.
   20
      ECF No. 110, ¶¶52-53.
   21
      ECF No. 79-1, 212:6-25.
   22
      ECF No. 79-1, 204:8-14, 205:1-23, 251:23-252:1.
   23
      ECF No. 79-1, 193:18-194:5.
   24
      ECF No. 110, ¶53.

                                                            5
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 6 of 17




           Sunday, November 6, 2016.

           In the early hours of Sunday morning, around 4:00 a.m., Plaintiff gave birth to her

   daughter in her cell. She recalled no interactions with Defendant Hill before giving birth.25 The

   only person Plaintiff recalled interacting with shortly before giving birth was Defendant Baier.26

           Defendant Hill recalled Plaintiff was still crying loudly and hysterically. He recalled

   speaking with her through the open tray slot of her cell but could not recall the contents of such

   conversation.27 Whatever was said prompted Defendant Hill to contact his supervisor, Defendant

   Baier, and have him speak with Plaintiff.28 According to Defendant Hill, Defendant Baier spoke

   with Plaintiff about a minute or two and then came back to the booking office. They spoke for

   about 30 seconds or a minute and agreed that EMS needed to be contacted, so Defendant Hill

   contacted dispatch to contact EMS for Plaintiff.29 While Defendant Hill was on the phone,

   Defendant Baier yelled to get the EMS there now.

           After Defendant Hill spoke with dispatch that he needed to have EMS respond emergent

   to the Jail, he went to Plaintiff’s cell to see what was going on, saw there was a baby and went to

   get a sterile blanket from the med room but could not find one. Meanwhile, Defendant Baier

   opened the cell for the female inmate (Theodora Travers) next to Plaintiff and asked for her

   assistance. The EMS arrived and Plaintiff and her baby were transported from the Jail to the

   hospital by ambulance. Defendant Hill met Plaintiff and her baby at the hospital where he stayed

   until he was relieved of duty. This lawsuit followed.




   25
      ECF No. 79-1, 251:23-252:1.
   26
      ECF No. 79-1, 215:19-22.
   27
      ECF No. 79-3, 191:13-24.
   28
      ECF No. 79-3, 191:13-24-192:2.
   29
      ECF No. 79-3, 204:1-2, 204:15-20, 205:7-9.

                                                    6
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 7 of 17




      II.      LEGAL STANDARD

            A. Summary Judgment

            Summary judgment is appropriate only if there is no genuine dispute of material fact and

   the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp.

   v. Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter-Chem Coal Co., Inc., 41 F.3d 567, 569-

   70 (10th Cir. 1994). Whether there is a genuine dispute as to a material fact depends upon

   whether the evidence presents a sufficient disagreement to require submission to a jury or is so

   one-sided that one party must prevail as a matter of law. Anderson v. Liberty Lobby, Inc., 477

   U.S. 242, 251–52 (1986); Stone v. Autoliv ASP, Inc., 210 F.3d 1132, 1136 (10th Cir. 2000);

   Carey v. United States Postal Serv., 812 F.2d 621, 623 (10th Cir. 1987). A fact is “material” if it

   pertains to an element of a claim or defense; a factual dispute is “genuine” if the evidence is so

   contradictory that if the matter went to trial, a reasonable jury could return a verdict for either

   party. Anderson, 477 U.S. at 248.

            Once the moving party meets its initial burden of demonstrating an absence of a genuine

   dispute of material fact, the burden then shifts to the nonmoving party to demonstrate the

   existence of a genuine dispute of material fact to be resolved at trial. See 1-800-Contacts, Inc. v.

   Lens.com, Inc., 722 F.3d 1229, 1242 (10th Cir. 2013) (citation omitted). “The mere existence of

   some alleged factual dispute between the parties will not defeat an otherwise properly supported

   motion for summary judgment; the requirement is that there be no genuine issue of material

   fact.” Scott v. Harris, 550 U.S. 372, 380 (2007) (citation omitted). The facts, however, must be

   considered in the light most favorable to the nonmoving party. Cillo v. City of Greenwood Vill.,

   739 F.3d 451, 461 (10th Cir. 2013) (citations omitted).




                                                      7
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 8 of 17




           B. Qualified Immunity

           Qualified immunity shields individual defendants named in § 1983 actions unless their

   conduct was unreasonable in light of clearly established law at the time of the alleged

   constitutional violation. Estate of Booker v. Gomez, 745 F.3d 405, 411 (10th Cir. 2014).

   “[W]hen a defendant asserts qualified immunity, the plaintiff carries a two-part burden to show:

   (1) that the defendant’s actions violated a federal constitutional or statutory right, and, if so, (2)

   that the right was clearly established at the time of the defendant’s unlawful conduct.” Id.

   (quotation omitted). The district court may address the steps in either order. Carabajal v. City of

   Cheyenne, Wy., 847 F3d 1203, 1208 (10th Cir. 2017) (citing Pearson v. Callahan, 555 U.S. 223,

   236 (2009)). If the plaintiff fails to satisfy either part of her burden, the court must grant

   qualified immunity. Id.

           C. Deliberate Indifference

           The test for constitutional liability of prison officials for deliberate indifference to an

   inmate’s or pretrial detainee’s serious medical needs involves both an objective and a subjective

   component. Sealock v. Colorado, 218 F.3d 1205, 1209 (10th Cir. 2000). A plaintiff must satisfy

   both components. Rife v. Oklahoma Dept. of Pub. Safety, 854 F.3d 637, 647 (10th Cir. 2017). To

   satisfy the objective component, a medical need must be either sufficiently serious that it has

   been diagnosed by a physician as mandating treatment or so obvious that even a lay person

   would easily recognize the necessity for a doctor’s attention. Oxendine v. Kaplan, 241 F.3d

   1272, 1276 (10th Cir. 2001). For claims involving a delay in receiving medical care, the plaintiff

   must show that the delay resulted in substantial harm. Id. To satisfy the subjective component,

   the plaintiff must show that the prison official knew of and disregarded an excessive risk to his

   health or safety by failing to take reasonable measures to abate it. Id.; Sealock, 218 F.3d at 1209.



                                                      8
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 9 of 17




   “[T]he official must both be aware of facts from which the inference could be drawn that a

   substantial risk of serious harm exists, and he must also draw the inference.” Mata v. Saiz, 427

   F.3d 745, 751 (10th Cir. 2005) (brackets omitted) (quoting Farmer v. Brennan, 511 U.S. 825,

   837 (1994)).

      III.      DISCUSSION

             A. Violation of Constitutional Right: Deliberate Indifference

             For purposes of the Motion, Defendant Hill does not challenge Plaintiff’s ability to

   satisfy the objective component required to establish deliberate indifference; instead, he focuses

   on the subjective component. Defendant Hill contends that Plaintiff cannot show he is liable as a

   “gatekeeper,” Sealock, 218 F.3d at 1211, for medical personnel capable of providing treatment to

   Plaintiff while she was in Jail. Plaintiff claims Defendant Hill knew the facts, and knew of and

   disregarded an excessive risk to Plaintiff’s health and safety by failing to get her the medical

   assistance she needed.

                1. Drug Withdrawal Leading to Preterm Labor

             Plaintiff alleges her serious medical need was a combination of withdrawal symptoms

   and pregnancy, which led to preterm labor and delivery. The issue here is what facts did

   Defendant Hill know. Relying on the events over Defendant Hill’s November 4 to November 5

   shift and November 5 to November 6 shift, Plaintiff contends Defendant Hill knew he had to get

   her to a doctor but did not based on three contentions. The Court examines them in turn.

             First, Plaintiff contends Defendant Hill knew Plaintiff needed to go to the hospital when

   she started suffering symptoms consistent with both withdrawal and labor because Nurse

   Bleakney had told him. But that is not so. Nurse Bleakney said she told “deputies” and the only




                                                      9
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 10 of 17




   two she identified she thought were present were deputies Lobato and, perhaps, Maez.30 Nurse

   Bleakney also expected the deputies she did tell would tell other deputies, but there is no

   evidence that any deputy told Defendant Hill. Nor is the evidence of a “typical practice”31 for the

   nurse to join briefings at shift changes sufficient to show that Defendant Hill had such

   knowledge. Instead, Nurse Bleakney affirmatively stated she did not ever communicate with

   Defendant Hill about Plaintiff and/or her medical care at the Jail, did not recall if Defendant Hill

   was present when she advised the “deputies” of her plan of care for Plaintiff, and does not know

   if Defendant Hill ever saw her medical evaluation.32, 33

            Next, Plaintiff asserts Defendant Hill knew Ms. Pruitt needed to go to the hospital when

   she started suffering symptoms consistent with both withdrawal and labor because it is obvious.

   Plaintiff contends this is “common knowledge,” relying on the testimony of others that when a

   pregnant woman is under distress, e.g., vomiting, diarrhea, and stomach pains, this is a serious

   condition that requires attention by a doctor because she may be going into labor. Defendant Hill

   responds it is uncontroverted that in November 2016 he did not know that a pregnant woman

   going through withdrawals was at risk for preterm labor, because he testified it was so. As for

   “common knowledge,” Defendant Hill contends this is irrelevant because Plaintiff must prove

   that he – Defendant Hill – knew of the excessive risk; it is not enough that he should have known



   30
      ECF No. 98-5, ¶¶51, 54; No. 98-6, 158:22-159:4; No. 79-6, 102:1-103:12.
   31
      ECF No. 98-23, pp. 159-160.
   32
      ECF No. 98-6, 102:1-103:12.
   33
      As for the After Care Instructions, Defendant Hill testified he did not receive or see them. And, contrary to what
   Plaintiff argues, during the relevant time period, the common practice at the Jail was for the officer bringing the
   inmate in to tell the detention officers if there was something urgent that needed to happen regarding follow-up
   medical care. If the clearance officer didn’t tell the detention officers there was a critical need or something that
   needed to happen in the next couple of hours, the detention officers would receive the discharge instructions, put it
   in the nurse’s box, and let the nurse deal with it in the morning, i.e., Nurse Bleakney. There is no evidence the
   clearance officers told any of the deputies of any need for care when they brought Plaintiff to the Jail. Thus, the
   Court also finds there is insufficient evidence to support an inference that Defendant Hill did know about the After
   Care Instructions.


                                                             10
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 11 of 17




   of the risk or should have drawn an inference from that risk. But, as Plaintiff argues, “[i]t is well

   established that ‘a factfinder may conclude that a prison official knew of a substantial risk from

   the very fact that the risk was obvious.” Kikumura v. Osagie, 461 F.3d 1269, 1294 (10th Cir.

   2006) (quoting Farmer, 511 U.S. at 842). That, despite his testimony, a jury could infer that

   Defendant Hill knew of the substantial risk of serious harm because it was obvious.

          The Court finds Plaintiff has provided sufficient evidence to raise an issue of material

   fact with respect to whether it was self-evident that she needed medical assistance due to her

   withdrawal symptoms while pregnant. There is ample evidence that Defendant Hill heard

   Plaintiff crying loudly, hysterically, and repeatedly, so loud that he closed the door to lessen the

   sound but could still hear her. There is evidence that other deputies saw Plaintiff had vomited

   and diarrhea during the 11/4-/11/5 time period; only three deputies were on duty during

   Defendant Hill’s shift; the booking room is only about 20 feet from the holding cells where

   Plaintiff was held; and two other pre-trial detainees in the holding cells at the time heard Plaintiff

   in distress. Thus, Plaintiff has presented sufficient evidence to create a factual issue as to what

   Defendant Hill heard and saw and whether such facts were sufficient from which an inference

   could be drawn that a substantial risk of serious harm exists and whether he drew that inference.

          Plaintiff’s final argument also buttresses this conclusion; she asserts this Court can infer

   Defendant Hill’s knowledge and deliberate indifference because he allegedly disregarded

   Alamosa County Sheriff’s Office’s policies and practices. Defendant Hill does not argue that he

   did not violate such polices or practices. Instead, he argues that even assuming he did, which he

   disputes, such violation is not, in and of itself, evidence of deliberate indifference. But, as

   Plaintiff argues, while published protocols applicable to Defendant Hill do not create

   constitutional rights, “such protocols certainly provide circumstantial evidence that a prison



                                                     11
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 12 of 17




   health care gatekeeper knew of a substantial risk of serious harm.” Mata, 427 F.3d at 757. And,

   here, the policies provide for procedures such as a safety check every 30 minutes and a medical

   assessment at least every six hours.

              In summary, based on the record, the Court finds Plaintiff has presented sufficient

   evidence to raise an issue of material fact with respect to Defendant Hill on the subjective

   element of deliberate indifference to her medical needs. This includes circumstantial evidence

   and the inferences to be drawn from all evidence which, on this record, the Court finds does not

   amount to speculation or conjecture. See Durkee v. Minor, 841 F.3d 872, 876 (10th Cir. 2016)

   (Despite defendant’s testimony that he did not see plaintiff, a jury could reject defendant’s

   testimony and infer that he too saw plaintiff because “others [also present] may testify to the

   surrounding circumstances and what they witnessed.”); Rife, 854 F.3d at 647-48, 652 (factfinder

   may consider circumstantial evidence in deciding whether subjective prong satisfied, may infer

   defendant recognized need for medical attention). An official cannot “‘escape liability if the

   evidence showed that he merely refused to verify underlying facts that he strongly suspected to

   be true, or declined to confirm inferences of risk that he strongly suspected to exist.’” Mata, 427

   F.3d at 752 (quoting Farmer, 511 U.S. at 843 n. 8).

                  2. Labor and Delivery In Jail

              Plaintiff contends a jury could easily find Defendant Hill knew Plaintiff was in labor

   during his November 5 to November 6 shift. To start, it is undisputed that Defendant Hill did not

   have the ability to distinguish symptoms of withdrawal and symptoms of labor/childbirth.

   Nonetheless, Plaintiff contends Defendant Hill knew she was in labor because:

              •   Plaintiff yelled 10, 20 times that she was going into labor;34



   34
        ECF No. 89-1, 212:9-5.

                                                       12
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 13 of 17




           •    The booking area is only about 20 feet from the holding cells where Plaintiff was

                located;

           •    The two other pretrial detainees heard Plaintiff calling for help many times and were

                concerned about her;35

           •    Detainee Travers testified she heard deputies saying: “Don’t worry, she’s not going

                into labor. She’s not due for weeks.”;36

           •    The deputies on duty were Defendants Heredia, Baier, and Hill, with Defendant

                Heredia working in the control room and Defendants Baier and Hill working in the

                booking area; and

           •    Defendant Hill heard Plaintiff crying loudly and hysterically.

   Plaintiff also asserts Defendant Hill heard her vomiting, but there is insufficient evidence – direct

   or circumstantial – to support this assertion. Unlike Defendant Hill’s earlier graveyard shifts,

   there is no evidence that any deputy heard Plaintiff was vomiting during this shift.37 And,

   contrary to Plaintiff’s contention there is no evidence Defendant Hill interacted with Plaintiff

   multiple times during this shift.

           But, although Plaintiff “assumes” Defendant Hill heard her crying or yelling that

   “something is wrong with my baby” and “I need to go to the hospital” because he worked that

   shift, this assumption is based on circumstantial evidence – that the other two inmates heard her

   calling for help.38 And, clearly Defendant Hill heard Plaintiff in distress. While the totality of the

   evidence is sufficient to create a genuine dispute of material fact as to what Defendant Hill


   35
      ECF Nos. 98-12, 98-10.
   36
      ECF No. 98-10, ¶17.
   37
      The other inmate in the holding cell, Brian Cooper, stated he heard Plaintiff vomiting toward the evening. (ECF
   No. 98-12, ¶10.) He does not say he heard her throwing up all night and there is no evidence that anyone else,
   including the other inmate, Ms. Travers, heard Plaintiff throw up. (See ECF No. 98-10, ¶¶15-21.)
   38
      ECF No. 79-1, 245:20-246:1.

                                                            13
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 14 of 17




   heard, and, therefore, whether Defendant Hill was “aware of facts from which the inference

   could be drawn that a substantial risk of serious harm exists, i.e., Plaintiff’s labor and delivery,

   there is insufficient evidence to create a factual issue that Defendant Hill drew that inference.

   Here, the evidence is that Defendant Hill was not aware that withdrawal during pregnancy placed

   Plaintiff at risk for preterm labor. Further, the alleged statements by the deputies that Plaintiff

   was not in labor and would not be due for weeks, assuming they were made by Defendants Hill

   and Baier as Plaintiff contends, support the finding that Defendant Hill did not draw an inference

   from any cries he heard that Plaintiff was going into labor. Accordingly, Plaintiff fails to show

   deliberate indifference as to her second cause of action.

          B. “Clearly Established” Right

          As Plaintiff fails to carry her two-part burden as to her second claim based on deliberate

   indifference to her labor and delivery in jail, the Court need only decide if the law was clearly

   established as to Plaintiff’s first claim. Defendant Hill argues the law was not clearly established

   at the time of the incident that his conduct violated the Fourteenth Amendment. In response,

   Plaintiff relies on the general principles announced in Ramos v. Lamm, 639 F.2d 559 (10th Cir.

   1980), Kikumura, supra, and Al-Turki v. Robinson, 762 F.3d 1188 (10th Cir. 2014) and, if the

   Court finds that insufficient, the specific facts set forth in Ramos, Al-Turki, and Clifton v.

   Eubank, No. 00-cv-02555-JLK, 2006 WL 3746694 (D. Colo. Dec. 18, 2006).

          The burden is on Plaintiff to show the constitutional right she claims was violated was

   clearly established.

          To qualify as clearly established, a constitutional right must be “sufficiently clear
          that every reasonable official would have understood that what he is doing
          violates that right.”… A case clearly establishes a right “when a Supreme Court or
          Tenth Circuit decision is on point, or if the clearly established weight of authority
          from other courts shows that the right must be as [the] plaintiff maintains.” …
          And although there need not be a case precisely on point for a right to be clearly


                                                     14
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 15 of 17




          established, “existing precedent must have placed the statutory or constitutional
          question beyond debate.” … This high bar ensures qualified immunity protects
          “all but the plainly incompetent or those who knowingly violate the law.” …

          And it is a “longstanding principle that clearly established law should not be
          defined at a high level of generality.” … The “dispositive question is whether the
          violative nature of particular conduct is clearly established.” … We therefore
          must determine whether a right is clearly established “in light of the specific
          context of the case, not as a broad general proposition.”

   Redmond v. Crowther, 882 F.3d 927, 935 (10th Cir. 2018) (brackets in original).

          To start, the Court finds Plaintiff fails to show the general principles she relies on

   clearly established rights because it is a “longstanding principle that ‘clearly established law’

   should not be defined ‘at a high level of generality.’” White v. Pauly, – U.S. – , – , 137 S. Ct.

   548, 552, 196 L. Ed. 2d 463 (2017) (quoting Ashcroft v. al–Kidd, 563 U.S. 731, 742 (2011)).

   Instead, the clearly established law must be “‘particularized’” to the facts of the case. Id.

   (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). “Otherwise, [p]laintiffs would be

   able to convert the rule of qualified immunity ... into a rule of virtually unqualified liability

   simply by alleging violation of extremely abstract rights.” Id. (brackets and ellipsis in original)

   (quoting Anderson, 483 U.S. at 639). Thus, the Court examines Plaintiff’s specific cases.

          Plaintiff’s reliance on Clifton is misplaced because it is an unpublished district court

   opinion, which cannot and does not serve to show a right is clearly established. Next Plaintiff

   argues Ramos clearly establishes a prison official is liable for deliberate indifference if he

   prevents an inmate from receiving treatment he knows has been recommended by a medical

   professional. But the Court has found Plaintiff fails to show that Defendant Hill knew about the

   treatment that Nurse Bleakney recommended.

          Kikumura is also insufficient. There, the Tenth Circuit ruled on a motion to dismiss,

   finding plaintiff’s allegations sufficiently stated a claim. The Kikumura court’s statement of the



                                                     15
Case 1:18-cv-01765-RM-KMT Document 132 Filed 07/14/20 USDC Colorado Page 16 of 17




   general constitutional standards for deliberate indifference does not, by itself, establish the law

   was clearly established under the facts of this case.

            Finally, Al-Turki is similarly unavailing because at issue was a medical professional’s

   deliberate indifference. There the Tenth Circuit stated “[a] medical professional may not ignore

   an inmate’s complaints of severe pain and then escape liability because later-discovered facts

   about the actual cause and ultimate duration of the inmate’s pain, while serious enough to give

   rise to an Eighth Amendment claim, do not precisely correspond with the facts of previous Tenth

   Circuit cases.” Al-Turki, 762 F.3d at 1194–95. Defendant Hill is not a medical professional.

   Instead, he was a prison deputy.

            In summary, under the evidence and arguments here, Plaintiff fails to show that it would

   have been clear to a reasonable officer that his conduct was unlawful in the situation he

   confronted, i.e., that Defendant Hill’s failure to obtain medical help for Plaintiff while she was

   pregnant and in withdrawals violated her Fourteenth Amendment rights.

      IV.      CONCLUSION

            Based on the foregoing it is ORDERED that Defendant Hill’s Motion for Summary

   Judgment (ECF No. 78) is GRANTED.

            DATED this 14th day of July, 2020.


                                                           BY THE COURT:



                                                           ____________________________________
                                                           RAYMOND P. MOORE
                                                           United States District Judge




                                                    16
Case
 Case1:18-cv-01765-RM-KMT
      1:18-cv-01765-RM-KMT Document
                            Document132
                                     98-4 Filed
                                            Filed07/14/20
                                                  10/04/19 USDC
                                                            USDCColorado
                                                                 Colorado Page
                                                                           Page171 of
                                                                                   of 17
                                                                                      1

                                                                                           Exhibit 4
